Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “wireless connection” is previously defined in claim 3 and should be –the wireless connection--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “input of the identification information” is previously defined in claim 8 and should be –the input of the identification information--.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “biometric identification” is previously defined in claim 9 and should be – the biometric identification--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the designated open area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the transaction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the primary transaction authentication" in 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the private key data" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the primary transaction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the certified transaction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the ID" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the certified transaction" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the certified transaction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the Internet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the blockchain network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the transaction confirmation procedure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the secure area" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the certified transaction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the blockchain infrastructure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the data transmission network" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “saving it to the designated open area” is unclear. The term “it” does not identify what “it” is referring to.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein hardwired connection is performed by using interface, which represents:” is unclear. A hardwired connection is not performed, making what the claim means unclear. Further “which represents” is unclear. The Examiner assumes that the interface is one of the USB or Lightning devices.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “wherein represents a USB flash drive” is unclear. It is not clear what represents a USB flash drive.

Specification
The disclosure is objected to because of the following informalities: Under Fig.1, “a protected (121) and an open area (122)” do not agree with Figure 1 which shows the secure area as item 210 and the open area as item 220.   Further, the specification under Fig. 2 refers to the secure area as 121 and the open area as 220. Further the specification under Fig. 3 refers to open area 220. It is noted that throughout the specification, both item numbers (for both sets of items) are used interchangeably, as such, the entire specification should be checked and corrected.
Appropriate correction is required.


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract should concisely explain the invention, “This solution is directed to resolving the technical .  Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to because Figure 1 shows “Secure area” as item 210 and “Open area” as item 220, however the specification refers to items 121 and 122 for the respective areas.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, (International Publication No. WO 2018/020370), and further in view of Fiske, (US Patent No. 9,858,401).

Regarding claim 1, Allen discloses
a method of performing transactions in a blockchain network with using a protected device for storing cryptocurrencies [Allen, Abstract], comprising following steps: 
forming a secure area on the cryptocurrency storage device for storing a master key for authenticating transactions [Allen, page 30, lines 10-15, store master key in a secure portion of the data store] and an open area for storing primary transactions [Allen, page 9, lines 1-7, transactions are not encrypted], 
generating a primary transaction file and saving it to the designated open area of the protected device [Allen, page 4, lines 14-18, page 9, lines 1-7 and page 28, lines 23-30];  
Allen, page 6, lines 1-6, 23-30, page 11, lines 9-16 and page 28, lines 5-20];  
saving the ID of the certified transaction to the open area of the protected device [Allen, page 4, lines 4-18, page 9, lines 1-7];  
generating a certified transaction ID Allen, page 3, lines 1-15, page 6, lines 23-30, page 27, lines 1-2 and page 28, lines 5-20]; 
generating a unique ID of the certified transaction Allen, page 3, lines 1-15, page 6, lines 23-30, page 7, lines 19-25, page 9, lines 8-13, page 27, lines 1-2 and page 28, lines 5-20];  
establishing a connection between the open area of the protected device and a data transmission network with access to the blockchain network [Allen, page 9, lines 1-7, page 27, lines 1-2, page 28, lines 5-30, page 32, lines 4-6];  
performing a transaction by transferring the certified transaction to the blockchain network [Allen, page 9, lines 1-7, page 27, lines 1-2, page 28, lines 5-30, page 32, lines 4-6].

Allen does not specifically disclose, however Fiske teaches
wherein the secure area comprises a program module for performing a transaction Fiske, column 4, line 51 – column 5, line 37, column 6, line 3 – column 7, line 6, column 7, line 63 – column 8, line 3, column 9, line 35 – column 10, line 3, column 10, line 58 – column 11, line 46, column 13, line 26 – column 14, line 40];  
in the secure area of the protected device; the certified transaction in the secure area of the protected device [Fiske, column 4, line 51 – column 5, line 37, column 6, line 3 – column 7, line 6, column 7, line 63 – column 8, line 3, column 9, line 35 – column 10, line 3, column 10, line 58 – column 11, line 46, column 13, line 26 – column 14, line 40].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a secure area on a protected device alongside an open area in order to protect information on the device without making the entire device inaccessible.

Regarding claim 2, Allen-Fiske further discloses
wherein data exchanging between the protected device and the blockchain network is performed by connecting the protected device with a computing device with access to the Internet [Fiske, column 6, line 59 – column 7, line 6].

Regarding claim 3, Allen-Fiske further discloses 
wherein connection with the computing device is performed by means of a hardwired or a wireless connection [Fiske, column 7, lines 31-35].

Regarding claim 4, Allen-Fiske further discloses 
wherein hardwired connection is performed by using interface, which represents: USB, micro-USB, USB-C or Lightning [Fiske, column 35, line 62 – column 36, line 3].

Regarding claim 6, Allen-Fiske further discloses 
a protected device for performing transactions in the blockchain network [Allen, Abstract] comprising 
a microcontroller and a memory module [Allen, page 26, lines 20-23], 
wherein the memory module comprises an encrypted area containing a master key [Allen, page 30, lines 10-15, store master key in a secure portion of the data store] and a software module for performing the transaction confirmation procedure by generating private keys based on the master key [Allen, page 3, lines 1-15, page 6, lines 23-30, page 7, lines 19-25, page 9, lines 8-13, page 27, lines 1-2 and page 28, lines 5-20]; 
an open area for storing transaction IDs [Allen, page 3, lines 1-15, page 6, lines 23-30, page 7, lines 19-25, page 9, lines 8-13, page 27, lines 1-2 and page 28, lines 5-20]; 
wherein the software module is designed with a function to authenticate transactions using a private key in the secure area [Fiske, column 4, line 51 – column 5, line 37, column 6, line 3 – column 7, line 6, column 7, line 63 – column 8, line 3, column 9, line 35 – column 10, line 3, column 10, line 58 – column 11, line 46, column 13, line 26 – column 14, line 40] and transfer the certified transaction to the open area of the device for further transmission to the blockchain infrastructure through the data Allen, page 3, lines 1-15, page 6, lines 23-30, page 7, lines 19-25, page 9, lines 8-13, page 27, lines 1-2 and page 28, lines 5-20].

Regarding claim 7, Allen-Fiske further discloses 
wherein represents a USB flash drive [Fiske, column 35, line 62 – column 36, line 3].

Regarding claim 8, Allen-Fiske further discloses 
wherein access to the device is performed through an input of an identification information [Fiske, column 7, lines 7-27].

Regarding claim 9, Allen-Fiske further discloses 
wherein input of the identification information is performed by using a keyboard, a pin-pad, or biometric identification means [Fiske, column 7, lines 7-27].

Regarding claim 10, Allen-Fiske further discloses 
wherein biometric identification means choosing from a fingerprint scanner, an eye retina scanner, or a voice recognition module [Fiske, column 7, lines 7-27].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allen-Fiske as applied to claim 4 above, and further in view of Cecchetti et al., (US Publication No. 2017/0031676), hereinafter “Cecchetti”.


Regarding claim 5, Allen-Fiske does not specifically disclose, however Cecchetti teaches
wherein wireless connection is choosing from Wi-Fi, Wi-Fi Direct, Bluetooth, BLE or NFC [Cecchetti, paragraph 57, make use of Bluetooth or Wi-Fi].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the use of Wi-Fi or Bluetooth in order to connect devices together in a secure way to allow devices to connect while providing security.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433